Bullard, J.
This case was before us at the last October term, and was then remanded for a new trial. See 16 La. 380. The result of the new trial was a judgment against the defendants, and they have appealed.
*128After an attentive consideration of the Case, and an examination of all the evidence laid before the jury, we find it impossible to' concur with them in the result to which they have come. We cannot regard this, under all the circumstances, as a case for which the law affords relief on the score of lesion; a relief founded upon the idea that the vendor has been driven by his necessities to make a sacrifice so enormous, as to give rise to the presumption that he has been hardly dealt by. On the contrary, it appears to us to have been intended by the parties at. the time to place Cox-in the situation he was in previously to the forced sale, and that it was a mere redemption of the land by Flint, whose brother had been the' agent of Cox in the sale of his Ouachita lands, with a view to reinvest in Cox his original title. It is shown that two thousand acres of land had been purchased a few months before by the' plaintiff, for two hundred and seventy dollars. He sells it shortly afterwards to Flint for a profit of one thousand dollars, without any ultimate responsibility as warrantor, and he has avowed 'in the' presence- of this court in the argument, that if the thousand dollars had been paid, this suit would never have been instituted. In that event, he would have been satisfied with the profit of one thousand dollars, made in the purchase and resale of the land of the absentee.But because the purchaser does not comply with his contract in the payment of the stipulated price, he seeks to avail himself of the’ equitable action of rescission for lesion beyond a moiety of the just price, and thereby, in the event of success, to add upwards of four thousand dollars to his profits, or compel both Flint, and Cox to' whom the land had in the mean time been reconveyed, to surrender it to him, free from any doubts as to title growing out of the forced alienation. If we were to tolerate this, we should sanction! a resort to an action of rescission, intended for the protection of weakness or improvidence, when presumed to have been overreached in a hard bargain, in a case in which it is evident the plaintiff’s sole object is a further gain and speculation. He comes before us avowedly as one ‘qui certat de lucro captando J
The evidence laid before the jury shows the low estimate in which titles such as the plaintiff acquired, were held in Ouachita. The particularjcircumstances attending this sale, are not shown by either party. It was proved that on one occasion, twenty five *129thousand arpens of the Maison Rouge grant, then belonging to Cox and Turner, were sold by a commissioner appointed by the police jury to make a short road through the grant. One witness testified that lands sold by order of the police jury for making roads, usually sell very low; that lands sold ten years ago under similar circumstances, are now extremely low, in consequence of the title being thought defective ; but he adds that it was thought the sales last made by the police jury, that is, those under which the plaintiff purchased, were made with unusual care and were good. If the plaintiff, who is a member of the legal profession, had been of opinion that he had acquired a valid title 'as against Cox, it may be well doubted whether he would have sold a tract of land worth $8000 for $1270. The estimate which he placed upon it when he bid at the auction sale, was probably considered by him a fair one, considering all the difficulties attending similar alienations. Be that as it may, he has made a profit of one thousand dollars, and we are of opinion that he does not bring himself within the provisions of the Code, which promises relief to vendors who have suffered lesion in the sale of their lands to the extent of more than half their just value.
Downs, and Copley, propria persona, for plaintiff.
McGuire, Thomas, and Flint, for defendants.
It is therefore ordered that the judgment of the district court be reversed, the verdict set aside, and that the judgment of this court be for the defendants, with costs in both courts.